Petition of Luther Massey and Alvy Alexander for certiorari to the Court of Appeals to review and revise the judgment and decision of that court in Massey et al. v. State, 141 So. 258.
The petition seeks to review the Court of Appeals on a conclusion of fact — that the evidence presented a case for jury decision — and on the application of the doctrine of error without injury. The writ is denied on the authority of the following cases: Williams v. State, 222 Ala. 584,133 So. 737; Campbell v. State, 216 Ala. 295, 112 So. 902; Postal Tel.-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.